Citation Nr: 9900001	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  94-41 349	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and his son.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
February 1973, from February 1977 to February 1979, and from 
September 1979 to October 1985.  

In a July 1997 rating determination, the regional office (RO) 
increased the veterans service-connected right shoulder 
disability evaluation from 10 to 20 percent.  In August 1997, 
the veteran indicated that he was satisfied with the July 
1997 decision and that he no longer wished to continue with 
his appeal as it related to his right shoulder disorder.  In 
accordance with 38 C.F.R. § 20.204 (1998), the veteran may 
withdraw an issue on appeal at anytime.  As the veteran 
indicated that he was satisfied with the rating decision and 
did not wish to pursue the appeal, the Board of Veterans 
Appeals (Board) will not address this issue.  

The issues of entitlement to service connection for back and 
heart disorders and entitlement to increased evaluation for a 
left knee disorder will be dealt with in the remand portion 
of this decision.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the symptomatology associated with 
his hypertension is worse than is contemplated by his 
currently assigned disability evaluation.  He maintains that 
an increased evaluation is warranted for his hypertension.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for hypertension. 


FINDING OF FACT

The veterans diastolic pressure is not predominantly 110 or 
more and his systolic pressure is not predominantly 200 or 
more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(1997 & 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for an increased evaluation for hypertension is 
well grounded and the VA has met its duty to assist the 
veteran in the development of his claim with respect to this 
disorder.  See 38 U.S.C.A. § 5107(a); and Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4. Separate diagnostic codes identify the various 
disabilities.

Service connection is presently in effect for hypertension, 
which has been assigned a 10 percent disability evaluation.  

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97. Thus, the veterans hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
38 C.F.R. § 4.104 (1996).  

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

In a May 1987 rating determination, the RO granted service 
connection for hypertension and assigned a 10 percent 
disability evaluation.  The 10 percent disability evaluation 
was assigned based upon blood pressure readings taken at the 
time of a December 1986 VA examination.  The veterans blood 
pressure was found to be 136/100 in the sitting position, 
120/82 in the recumbent position, 145/100 in the standing 
position, 160/100 sitting after exercise, and 130/100 two 
minutes after exercise.  

At the time of a March 1988 VA examination, blood pressure 
readings of 130/80 in the sitting position, 125/80 in the 
recumbent position, and 140/100 sitting after exercise, were 
reported.

At the time of his March 1994 personal hearing, the veteran 
testified that he considered a blood pressure reading of 
145/80 to be a normal reading for him.  He indicated that 
it had been 180/120 during a treadmill test.  He reported 
that the last time that he had had his blood pressure taken 
it was 150/84.

At the time of a June 1994 VA examination, the veteran 
reported that he first developed hypertension in 1981 but 
that he did not take prescription medication for his 
hypertension until 1985.  Physical examination revealed a 
blood pressure reading of 148/88.  A diagnosis of mild 
essential hypertension, treated with moderately good control, 
was rendered at that time.  

In April 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that his hypertension was transient and that it was 
worse with stress.  He denied taking any medications for his 
high blood pressure and indicated that his hypertension was 
controlled with exercise and diet.  He also denied any kidney 
or eye damage secondary to his high blood pressure.  Blood 
pressure readings taken at that time were as follows:  126/92 
while sitting, 136/104 while lying down, and 130/108 while 
standing.  A diagnosis of hypertension, currently not well 
controlled, was rendered at that time.  

The Board acknowledges that the veterans hypertension has 
been described as difficult to control.  However, upon review 
of the medical evidence of record, the Board must conclude 
that the preponderance of the evidence is against the 
veterans claim.  The criteria for a 20 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7101, which requires 
diastolic pressure of predominantly 110 or more under both 
the new and the old criteria, or systolic pressure 
predominantly 200 or more, under the new criteria, are not 
met. As demonstrated above, diastolic blood pressure 
readings, particularly in the recent past, have been 
consistently in the area of 100 and clearly below 110.  The 
veteran has not been found to have a systolic pressure of 200 
or more on any VA examination.  Although the veterans 
argument as to the merits of an increased evaluation due to 
the severity of his hypertension is noted, it is not 
substantiated in view of the evidence of record and the 
applicable diagnostic criteria.  A schedular rating in excess 
of 10 percent is not warranted. 

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes 38 C.F.R. § 3.321(b)(1) 
provides that in an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (1998).

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his disability.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.  


REMAND

With regard to the claim of service connection for a back 
disorder, the Board notes that the veteran was treated for 
low back problems on several occasions during service.  At 
the time of a June 1994 VA examination, the veteran was 
diagnosed as having chronic muscular strain superimposed on a 
degenerative instability.  

In the comment section of the report, the examiner indicated 
that the veteran had reported that he had definitely had back 
pain inservice.  He also noted that the veteran had reported 
being treated with medication for his back while inservice.  
The examiner indicated that considering this history, there 
would be a direct relationship of the back problem to 
military.  He further observed that if he were asked to 
arbitrarily assume that the back was not painful in military 
and that it was not painful for at least several years after 
service, then he would say that the veterans back problems 
were not related to his military service or to this service-
connected knee problems.  He noted that the veteran showed 
definite degenerative changes and that these probably would 
have become symptomatic even without the knee problems.  In 
that hypothetical situation, the examiner indicated that he 
would say there was no causal relationship between the back 
and the knees.  

Based upon the comments of the examiner, it does not appear 
that the examiner had the C-file available for review prior 
to the examination.  The examiner is relying upon the history 
provided by the veteran that he had back pain inservice when 
determining that the veterans current back problems are 
related to his period of service. The United States Court of 
Veterans Appeals (Court) has held that an assessment based 
solely on history provided by the veteran is of no probative 
value. Reonal v. Brown, 5 Vet.App 458 (1993).  However, as 
the veteran was treated for back problems on several 
occasions during service, a contemporaneous examination, with 
the examiner rendering an opinion, after a thorough review of 
the file, as to whether it is as least as likely as not that 
any current back disorder is related to the veterans period 
of service or to his service-connected left knee disorder, is 
necessary in order to reach a proper determination in this 
matter.  

With regard to the claim of service connection for a heart 
disorder, the Board notes that the veteran was diagnosed as 
having valvular heart disease -mitral-R/O aortic valvular 
disease, at the time of a March 1988 VA examination.  At the 
time of a June 1994 VA examination, the veteran was not 
diagnosed as having any type of cardiac or heart disorder or 
disability other than hypertension.  The examiner 
specifically indicated that the C-file was not available for 
review and that no stress tests or exercise tests were 
performed at that time.  There were also no tests or studies 
performed at the time of an April 1997 VA examination to 
determine if the veteran currently had a heart disorder or 
disability other than hypertension.  The RO has continued to 
deny the veterans claim for a heart disorder or disability 
on the basis that he does not presently have a heart 
disorder.  The RO also found that mitral valve prolapse is a 
congenital condition. In a number of decisions, the Court has 
admonished that VA must be guided by medical expert opinion 
and may not substitute its own judgment therefor.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  As a result an 
additional examination is necessary in order to determine the 
nature and etiology of any heart or cardiovascular disorder 
which may be present, other than hypertension.  

With regard to the veterans request for an increased 
evaluation for his left knee disorder, the Board notes that 
the Court has also held that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 (1998).  It 
has also been held that the provisions of 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion for the veterans service-connected residuals of a 
left knee injury should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

While the veteran was afforded VA examinations in June 1994 
and April 1997, the information received as a result of these 
examination is not sufficiently detailed for determining 
whether an increased evaluation is warranted under §§ 4.40 or 
4.45.  Specifically, the extent, if any, of pain on use 
during flare-ups was not reported.

As to the veterans claims for service connection for a back 
and left knee disorders and as to his request for an 
increased evaluation for his left knee disorder, VA 
regulations provide that where diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the veterans claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any back or heart 
disorder since his separation from 
service and for any left knee disorder 
since April 1997.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veterans complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veterans 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
back disorder and the nature and severity 
of his service-connected residuals of a 
left knee injury.  All necessary tests 
and studies, including range of motion 
testing reported in degrees of arc and x-
ray studies, should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  The 
examiner should record all pertinent 
medical complaints, symptoms, and 
clinical findings.

With regard to the back disorder, the 
examiner is requested to render an 
opinion as to whether the veteran 
currently has a back disorder, and, if 
so, whether it is as least as likely as 
not that any current back disorder is 
either related to the veterans period of 
military service or is related to or 
aggravated by the service-connected 
residuals of a left knee injury.  

With regard to the residuals of a left 
knee injury, the examiner is requested to 
comment on the extent of any instability, 
pain on use, and the extent of the 
functional limitations caused by the 
residuals of a left knee injury.  
Regarding any flare-ups or periods of 
increased disability described by the 
veteran, the examiner should elicit 
information regarding the frequency, 
duration, precipitating cause and source 
of relief.  It is also requested that the 
examiner provide explicit responses to 
the following questions:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected residuals of a left 
knee injury?  

	(b) Do the service-connected 
residuals of a left knee injury cause 
weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected residuals of a left 
knee injury, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the residuals 
of a left knee injury, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected residuals of a left knee 
injury.  The examiner should offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  Complete detailed rationale 
must be given for each opinion that is 
rendered.  

The RO should also schedule the veteran 
for a VA examination by a cardiologist to 
determine the nature and extent of any 
heart or cardiovascular disorder, other 
than hypertension, which may be present.  
The examination should include all 
indicated tests and studies and all 
findings should be reported in detail.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  

If a heart or cardiovascular disorder, 
other than hypertension, is found to be 
present, the examiner is requested to 
express an opinion as to whether or not 
the disorder is congenital.  If it is 
found to be congenital, the examiner is 
requested to render an opinion as to 
whether it is a congenital disease, as 
opposed to a congenital defect.  If it is 
a congenital disease, the examiner is 
requested to express an opinion as to 
whether the disease underwent a permanent 
worsening (as opposed to a temporary 
flare up) during service, and whether 
such worsening was clearly due to the 
natural progress of the condition.  If it 
is not found to be congenital, the 
examiner is requested to render an 
opinion as to whether is as least as 
likely as not that it is related to the 
veterans period of service or to his 
service-connected hypertension.  If no 
direct causal relationship is shown to 
exist, but aggravation of any heart or 
cardiovascular disorder is found to be 
present as a result of the veterans 
service-connected hypertension, the 
examiner should so comment.  Any opinions 
expressed must be accompanied by complete 
detailed rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims of entitlement to 
service connection for a back and heart 
disorder, including consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The RO should also readjudicate the claim 
of an increased evaluation for the 
service-connected residuals of a left 
knee injury.  The RO review should 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
and 4.59, and DeLuca v. Brown.

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  They should be afforded the requisite opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  No action 
is required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
